Notwithstanding the bill alleges that the defendants, who owned and were in possession of the automobile, placed two suitcases, containing 24 quarts of whisky each, in the car, which was to be used, and which the defendants intended to use, for the purpose of illegally conveying said whisky from one point in Morgan county to another point therein, yet the majority opinion holds that the bill was subject to demurrer and states no cause for condemnation for the sole reason that it did not appear the car had moved.
The case of Frazier v. State, 203 Ala. 276, 82 So. 526, is cited, but in that case no whisky was placed in the car. The case of Molton v. State, 105 Ala. 18, 16 So. 795, 53 Am. St. Rep. 97, concerned a prosecution for larceny. Neither of these cases, in my opinion, are here in point.
The court has here applied the strict rule of construction, and so, construing section 13, held that the bill shows the car was not used, because it fails to show a movement thereof. All rules of construction, after all, are merely for the purpose of ascertaining the intent; and, whether a strict or liberal rule be applied, I am unable to see how one reading the provisions of the act of 1915 (Gen. Acts. 1915, p. 8) and those of the act of 1919 for the purpose of suppressing the evils of intemperance (and these acts should be construed in connection one with the other, as held in State v. Merrill, 203 Ala. 686,85 So. 28) can seriously doubt that the Legislature fully intended that a car in which prohibited liquors had been placed for the purpose of transportation from one point to another in the state should be subject to condemnation, whether it moved or not. So strict and narrow a construction as here applied was attempted to be avoided by the Legislature, as disclosed in section 37, p. 8, of the Acts of 1915, wherein it was expressly provided that the provisions thereof should be liberally construed, so as to accomplish the purpose of suppressing the evils of intemperance, and section 19 of the act of 1919 discloses that this act is supplemental to the act of 1915.
The decision in this case has injected a new issue into the condemnation statute. Had there been one revolution of the wheels of the car, or even the slightest movement, as I understand the majority view, then its condemnation could have been effected. The prohibition laws disclose a purpose on the part of the Legislature that there should be much vigilance on the part of the law-enforcing officers, and yet under this decision such officers may see an automobile loaded with prohibited liquors, but must stand by and await its seizure until it begins to move. The condemnation section of the act includes all conveyances and vehicles of any kind, "whether on the waters of the state, under the water, on land, or in the air." Should an officer charged with the enforcement of this law see prohibited liquors stored in an aeroplane, under this decision, he is not permitted to seize it for the purpose of condemnation until its movements have begun, at which time it may be safe to say the seizure could scarcely be effected. Like illustrations are applicable as to boats upon the waters of the state.
Certainly it cannot be gainsaid that every section of the prohibition laws, both of 1915 and 1919, indicate a determined purpose on the part of the Legislature that no guilty agency shall escape, and yet, in my humble opinion, this decision leads to just that opportunity. To my mind, it is very clear that when the prohibited liquors were placed in the car for the purpose of being carried from one point in Morgan county to another, as alleged in this bill, that car was then being used for that purpose at that very time, and comes within the meaning of the language of section 13 of the act of 1919.
I think the bill was entirely free from objection, and respectfully dissent.
SOMERVILLE and THOMAS, JJ., concur herein.